      Case 1:21-cv-02587-GHW-SLC Document 27 Filed 07/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOHN P. “JACK” FLYNN, and LESLIE A. FLYNN,

                              Plaintiffs,
                                                        CIVIL ACTION NO.: 21 Civ. 2587 (GHW)
       -v-                                              (SLC)

CABLE NEWS NETWORK, INC.,                                               ORDER

                              Defendant.

SARAH L. CAVE, United States Magistrate Judge.

       This action has been referred to the undersigned for General Pretrial Supervision and to

issue a Report and Recommendation concerning dispositive motions. (ECF No. 14). Defendant

Cable News Network, Inc. (“CNN”) has requested oral argument concerning its motion to dismiss

(“Oral Argument”). (ECF No. 20). Accordingly, the parties shall meet and confer and advise the

Court by Monday, July 19, 2021, which of the following dates they prefer for Oral Argument:

(i) October 12, 2021, at 2:00 pm; (ii) October 13, 2021, at 10:00 am, 11:00 am, or 2:00 pm;

(iii) October 14, 2021, at 10:00 am, 11:00 am, or 2:00 pm; (iv) October 21, 2021, at 11:00 am or

3:00 pm; or (v) October 22, 2021, at 11:00 am.


       It is the Court’s preference to hold Oral Argument in-person at the Southern District

courthouse. The parties should advise in their July 19 submission if they prefer Oral Argument

by telephone or videoconference (either hosted by the Court on Microsoft Teams, or hosted by

the parties on an alternative platform to which all parties consent).
     Case 1:21-cv-02587-GHW-SLC Document 27 Filed 07/14/21 Page 2 of 2




Dated:     New York, New York
           July 14, 2021

                                        SO ORDERED.



                                        _________________________
                                        SARAH L. CAVE
                                        United States Magistrate Judge
